TITLE 204
             JUDICIAL SYSTEM GENERAL PROVISIONS

  PART VII. ADMINISTRATIVE OFFICE OF PENNSYLVANIA COURTS

                   CHAPTER 207. TRANSMITTING REMITTANCES

§ 207.3. Online Payment Convenience Fee—Adjustment of Fines, Costs, Fees, and
Other Remittances.

        (a) Pursuant to 42 Pa.C.S. § 3502(c)(3), the Court Administrator of Pennsylvania
hereby adjusts the level of fines, costs, fees, and other remittances by assessing a non-
refundable $2.75 convenience fee for online credit/debit card payments of court costs,
fines, fees, and restitution associated with pre-existing cases, [or those] cases initiated
within the Magisterial District Judge, Common Pleas, and Appellate Court Case
Management Systems of the Pennsylvania Courts, or filings submitted via the
Guardianship Tracking System. Said amount shall be paid through a contracted
financial intermediary and shall be added at the time of the payment.

        (b) This regulation shall become effective January 1, 2010, and shall apply to all
online credit/debit card payments initiated through the AOPC’s UJS Portal made on or
after this date on pre-existing cases, [or those] cases initiated within the Magisterial
District Judge, Common Pleas, and Appellate Court Case Management Systems of the
Pennsylvania Courts, or filings submitted via the Guardianship Tracking System.